     Case 1:19-cv-00671-NONE-SKO Document 15 Filed 08/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   VALERIE CASHON,                                No. 1:19-cv-00671-NONE-SKO
12                      Plaintiff,
                                                    ORDER GRANTING THE PARTIES’
13          v.                                      STIPULATED REQUEST
14   ENCOMPASS HEALTH                               ORDER MODIFYING SCHEDULING
     REHABILITATION HOSPITAL OF                     ORDER
15   MODESTO, LLC, et al.,
                                                    (Doc. 14)
16                      Defendants.
17

18

19          On May 15, 2019, Defendant removed this case to this Court from Stanislaus County

20   Superior Court, (Doc. 1), and on September 26, 2019, the Court issued a scheduling order, (Doc.

21   12). The parties now seek to continue all deadlines by approximately 120 days. (Doc. 14.) The
22   parties state that modification of the scheduling order is necessary due to the coronavirus
23
     (COVID-19) pandemic and related state and local restrictions that have impeded the progress of
24
     discovery. (See id. at 3.) The Court finds that the parties have shown good cause to extend the
25
     deadlines and will grant the stipulation.
26

27          For good cause shown, the Court GRANTS the parties’ request and will modify the

28
     Case 1:19-cv-00671-NONE-SKO Document 15 Filed 08/19/20 Page 2 of 2

 1   scheduling order and enlarge the deadlines as set forth below.1
 2
         Event                                       Prior Date                        Continued Date
 3
         Non-Expert Discovery Completion September 18, 2020                            January 19, 2021
 4       Expert Disclosures                          October 2, 2020                   February 2, 2021
 5       Rebuttal Expert Disclosures                 October 15, 2020                  February 16, 2021
 6       Expert Discovery Completion                 November 13, 2020                 March 16, 2021
 7       Non-Dispositive Motion Filing               November 20, 2020                 March 23, 2021
 8       Non-Dispositive Motion Hearing              December 16, 2020                 April 21, 2021
 9       Dispositive Motion Filing                   November 20, 2020                 March 23, 2021

10       Dispositive Motion Hearing                  January 13, 2021                  May 10, 2021

11       Pretrial Conference                         March 17, 2021                    July 21, 2021

12       Trial                                       May 18, 2021                      September 27, 2021

13               Finally, the “Telephonic Status re Settlement Conference” currently set for October 14,
14   2020, (see Doc. 12 at 1), is CONTINUED to January 27, 2021 at 4:00 P.M (dial-in number 1-
15   888-557-8511; passcode: 6208204#). The parties shall file a joint statement confirming that they
16   have met and conferred and setting forth their proposed settlement conference dates by no later
17   than January 20, 2021.
18

19   IT IS SO ORDERED.

20   Dated:        August 19, 2020                                            /s/   Sheila K. Oberto        .
21                                                                  UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26

27

28   1
         The Court has adjusted certain dates to conform to the Court’s scheduling requirements.
                                                                2
